Citation Nr: 1707344	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-26 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether an overpayment of education benefits in the amount of $2,602.45 was properly created.

2. Entitlement to a waiver of recovery of the $2,602.45 overpayment of education benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, and a September 2011 decision of the VA Debt Management Center in St. Paul, Minnesota.  The August 2011 decision informed the Veteran that there was a change to his entitlement to education benefits.  The September 2011 decision informed him that as a result, there was an overpayment in the amount of $2,602.45.  

At this time, the Board expands this matter, which was developed as validity of the overpayment only, to include entitlement to waiver of recovery of all or a portion of it for the reason specified herein.  Review of the Veteran's claims file reveals that Board adjudication of the former issue can proceed, while a remand of the latter issue is warranted.

Although the Veteran requested a Board hearing on his September 2011 Form 9, he cancelled a March 2012 hearing and did not report to a May 2015 hearing and failed to provide good cause as to why it should be rescheduled.  Accordingly, his hearing request is deemed withdrawn.

The issue of entitlement to a waiver of recovery of an education overpayment is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran received VA education benefits in the amount of $2,602.45 for enrollment at Pima Community College for the summer term, from May 2011 to July 2011.

2. In September 2011, Pima Community College confirmed that the Veteran did not attend any summer courses between May 18, 2011 and August 24, 2011.  


CONCLUSION OF LAW

The debt resulting from an overpayment of educational benefits in the calculated amount of $2,602.45 is valid.  38 U.S.C.A. §§ 5112, 5302 (West 2014); 38 C.F.R. §§ 1.962, 21.7130 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The VCAA duties to notify and to assist do not apply to overpayment of VA education benefits claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Nevertheless, the RO explained to the Veteran the basis for the finding that the debt was valid in a September 2011 letter and Statement of the Case.  Additional correspondence in the form of a Supplemental Statement of the Case was provided to the Veteran in August 2016.  The RO also afforded him the opportunity to present information and evidence in support of his claim.  There was no indication that the Veteran was in any way unaware of the process for adjudicating his claim.

Chapter 30 of Title 38, U.S. Code, sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See generally 38 U.S.C.A. §§ 3001 -3036 (West 2014).  VA will pay Chapter 30 educational assistance to an eligible Veteran while he is pursuing approved courses in a program of education.  38 C.F.R. § 21.7130 (2016).

An overpayment is created when a payee or beneficiary has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  The overpayment is valid when based on an act of commission or omission by the payee or beneficiary or with knowledge of the payee or beneficiary.  38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 3.500(b)(1).  The overpayment is not valid when based solely on an administrative error or error in judgment by VA.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2);  Erickson v. West, 13 Vet. App. 495 (2000); Jordan v. Brown, 10 Vet. App. 171 (1997).  

The Veteran applied for Chapter 30 educational benefits after enrolling in 3 credits for the summer term, from May 2011 to July 2011, at Pima Community College.  He was awarded benefits at the three-quarter rate for the term from May 31, 2011 to July 5, 2011, totalling $2,602.45.  However, VA was notified that the Veteran withdrew from his class on May 31, 2011, prior to the beginning of class.  Pima Community College verified that the Veteran did not attend any classes between May 18, 2011 and August 24, 2011. Neither the Veteran nor his representative disagree.

A review of the Veteran's record, including an audit of his debt, reflects that payments were made in the amount of $1,711.20 for May 18, 2011 to July 5, 2011 and $891.25 for July 6, 2011 to July 31, 2011, for a total of $2,602.45.  The Veteran's representative agrees with this sum.  As the Veteran was not enrolled in classes at Pima Community College during this time, the overpayment of educational assistance benefits in the amount of $2,602.45 was properly created.  38 U.S.C.A. §§ 5112, 5302 (West 2014); 38 C.F.R. §§ 1.962, 21.7130 (2016).  Indeed, the Veteran, through his representative, now agree that the debt is valid and that he is responsible for repayment.  See Informal Hearing Presentation dated December 2016.  However, as will be discussed below, they argue that there were mitigating circumstances to the creation of that debt that support a waiver.


ORDER

The overpayment of educational assistance benefits in the calculated amount of $2,602.45 was properly created.


REMAND

A remand is warranted for the issue of entitlement to waiver of recovery of the  $2,602.45 overpayment of education benefits.  

Before adjudication of a waiver application, the lawfulness of a debt must first be determined.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991)(noting that the propriety and amount of the overpayment at issue are matters that are integral to a waiver determination).

The Veteran submitted a statement in August 2011, identifying it as a notice of disagreement.  The statement referenced recent correspondence identifying a $2,602.45 overpayment and requested relief in the form of a waiver of the overpayment.  The matter was submitted to the Committee on Waivers and Compromises (COWC) who denied the Veteran's waiver request in September 2011, finding that the Veteran did not provide any mitigating circumstances.  The RO issued a Statement of the Case on the issue of the validity of the overpayment, only.  The Veteran did not file a notice of disagreement or perfect an appeal of the waiver denial.  Although this would ordinarily render the September 2011 COWC decision final, any decision with regard to a request for a waiver of overpayment was premature because the validity of the debt had not been established.  Id.  Thus, the Board finds that the September 2011 COWC decision denying a waiver of overpayment is void ab initio.  In a December 2016 Informal Hearing Presentation, the Veteran's representative reiterated the Veteran's request for a waiver of the overpayment.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter informing him that he should explain in writing why he feels waiver of recovery of his overpayment is warranted and the difficulties to him and his family if waiver is not granted.  Also, attach a Financial Status Report and ask him to complete and submit it.  Finally, ask him to submit any other supporting documentation.  Notify the Veteran that, in doing the aforementioned, he should focus on the period during which recovery of the overpayment took place.

2. After the above, adjudicate the Veteran's entitlement to waiver of recovery of the $2,602.45 overpayment of education benefits.  Provide a copy of the determination made to the Veteran and his representative, and place a copy in the claims file.  Then follow established procedure for closing this matter or processing it for appeal, depending on whether and how they respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


